       Case 1:20-cv-00078-MCC Document 27 Filed 03/19/21 Page 1 of 1




                 UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


ROBIN ANN PERFINSKI,                       :     Civil No. 1:20-CV-78
                                           :
                   Plaintiff               :
                                           :
      v.                                   :     (Magistrate Judge Carlson)
                                           :
ANDREW SAUL,                               :
Commissioner of Social Security            :
                                           :
                  Defendant                :

                                   ORDER


      Accordingly, for the reasons set forth in the accompanying Memorandum

opinion, IT IS ORDERED that the plaintiff’s request for a new administrative

hearing is GRANTED, the final decision of the Commissioner denying this claim is

VACATED, and this case is REMANDED to the Commissioner to conduct a new

administrative hearing pursuant to 42 U.S.C. § 405(g). IT IS FURTHER ORDERED

that final judgment should be entered in favor of the plaintiff and against the

Commissioner of Social Security.

      So ordered this 19th day of March 2021.



                                           S/Martin C. Carlson
                                           Martin C. Carlson
                                           United States Magistrate Judge
